Citation Nr: 1134148	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  09-17 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent for degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to an increased disability rating for a neurogenic bladder, rated as 10 percent disabling prior to September 18, 2008 and as 40 percent disabling from September 18, 2008 forward.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

4.  Entitlement to service connection for sexual dysfunction.

5.  Entitlement to service connection for acid reflux disease.

6.  Entitlement to service connection for a left arm disorder.

7.  Entitlement to service connection for depression/anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to April 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In an April 2006 rating decision, the RO denied the Veteran's claims for entitlement to service connection for COPD, acid reflux disease, sexual dysfunction, a left arm disorder, and depression/anxiety.  The Veteran submitted a notice of disagreement as to these claims, but has not yet been provided a statement of the case.

In April 2006, the RO also denied entitlement to Dependents' Education Assistance, on the basis that the Veteran did not have a permanent and total rating.  The Veteran perfected an appeal as to this determination.  However, the RO subsequently granted the claim in April 2008.  Thus, it is no longer on appeal before the Board.

In an April 2008 rating decision, the RO continued the Veteran's 60 percent disability rating for degenerative disc disease of the lumbar spine and his 10 percent disability rating for neurogenic bladder.  In a March 2009 rating decision, the RO increased the Veteran's disability rating for neurogenic bladder to 40 percent, effective September 18, 2008.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2011.  A transcript of that hearing is of record.

The issues of entitlement to service connection for a right arm rotator cuff disability, entitlement to service connection for bilateral carpal tunnel syndrome, entitlement to service connection for skeletal arthritis, and entitlement to service connection for DDD of the cervical spine have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See January 2007 VA Form 9 and April 2011 Hearing Transcript.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

At this hearing before the Board, the Veteran asserted that his disabilities had increasingly worsened.  The most recent VA examination was conducted in September 2007, nearly four years ago.  Accordingly, a remand is warranted for a VA examination in order to assess the current severity of the Veteran's service-connected DDD of the lumbar spine and neurogenic bladder. 

As this case is being remanded for the foregoing reasons, any recent VA treatment records should also be obtained on remand.  In this regard, the Board observes that the Veteran has received regular VA treatment, and records of his VA care, dated since December 2008, have not been associated with the claims file.  Under the law, VA must obtain these records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

On remand, the Veteran should also be provided appropriate notice in accordance with the Veterans Claims Assistance Act of 2000 (VCAA).

Finally, regarding the claims for service connection for COPD, sexual dysfunction, acid reflux disease, a left arm disorder, and depression/anxiety, these claims were denied in an April 2006 rating decision.  The Veteran submitted a VA Form 9, dated in January 2007, where he contended that these conditions were related to his low back condition.  The Board construes the statements made in the Veteran's January 2007 VA Form 9 as a timely notice of disagreement to the RO's April 2006 rating decision.  In making this determination, the Board points out that the Court has held that "no procedural requirement in the adjudication of Veterans benefits is less burdensome than the NOD...finding that a statement constitutes an NOD merely requires finding 'terms that can be reasonably construed as a desire for appellate review.'"  Ortiz v. Shinseki, 23 Vet. App. 353, 358 (2010) (citing Gallegos v. Principi, 283 F.3d 1309, 1314 (Fed.Cir.2002)).  Accordingly, the Board is required to remand these issues for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.   Inform the Veteran about the information and evidence not of record that is necessary to substantiate the claims for an increased rating for degenerative disc disease of the lumbar spine and an increased rating for a neurogenic bladder; (2) about the information and evidence that VA will seek to provide; and (3) about the information and evidence that he is expected to provide.

2.  Obtain a complete copy of the Veteran's VA treatment records, to include from the West Haven and Northampton VA treatment facilities, dated since December 2008.  

3.  Thereafter, schedule the Veteran for a VA orthopedic/neurological examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary studies, including x-rays if indicated, should be conducted.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected degenerative disc disease of the lumbar spine.

The examiner should identify any orthopedic and neurological findings related to the service-connected disability and fully describe the extent and severity of those symptoms.

The examiner should conduct range of motion testing of the lumbar spine.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

With regard to any neurological disability resulting from the service- connected disability, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by service-connected disability.

The examiner should document the number of weeks, if any, during the past 12 months, that the veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Schedule the Veteran for a VA genitourinary examination.  The claims file and a copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

Based on review of the claims file, examination of the Veteran, and consideration of his complaints and contentions, the examiner should address whether the Veteran's neurogenic bladder requires the use of an appliance or the wearing of absorbent materials.  If so, the examiner should also estimate the frequency that such absorbent materials would need to be changed (i.e., the number of times per day) based on the Veteran's reported frequency of changing of underwear due to urine leakage.  The examiner should also report the Veteran's daytime and nighttime voiding intervals.  The examiner should specifically address the Veteran's contention that he requires the use of a catheter for his neurogenic bladder.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

5.  In response to the Veteran's timely notice of disagreement filed in response to the April 2006 rating decision, issue a statement of the case addressing the claims of entitlement to service connection for COPD, sexual dysfunction, acid reflux disease, a left arm disorder, and depression/anxiety.  Inform the Veteran that in order to perfect an appeal of these claims, he should submit a timely substantive appeal.  If the Veteran perfects his appeal by filing a timely substantive appeal, the matter should be returned to the Board.

6.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  Finally, readjudicate the Veteran's increased rating claims on appeal, i.e., DDD of the lumbar spine and a neurogenic bladder.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return these issues to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


